Citation Nr: 0602211	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material has been received to reopen a 
claim of entitlement to service connection for hernia strain.

2.  Entitlement to service connection for bilateral hearing 
loss, claimed as ear problems.

3.  Entitlement to service connection for a disability of the 
scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from October 1943 to March 1946 and from October 1946 
to October 1949.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2003 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that the RO's February 2003 
rating action denied entitlement to a compensable evaluation 
for service-connected residuals of malaria and that the 
veteran's notice of disagreement received in March 2003 
initiated an appeal on that issue, see 38 C.F.R. § 20.200 
(2005).  However, after a statement of the case was furnished 
to veteran by the RO in June 2003, he did not complete an 
appeal on the issue of entitlement to a compensable 
evaluation for residuals of malaria when he filed his 
substantive appeal on VA Form 9, Appeal to the Board of 
Veterans' Appeals, in September 2003, see 38 C.F.R. 
§§ 20.200, 20.202 (2005).  Furthermore, while the RO 
certified to the Board an issue of entitlement to service 
connection for ear problems, the only disability of the ears 
referred to in the rating action appealed was bilateral 
hearing loss.  Therefore, the Board finds that the issues 
currently on appeal are as stated on the first page of this 
decision.  

The Board notes that a rating decision in July 1946 denied 
the veteran's claim of entitlement to service connection for 
hernia strain, a disability which the veteran had asserted in 
his original claim received in June 1946 that he had 
sustained in January 1945 during his first period of active 
service.  The veteran did not file a timely appeal to the 
Board of the RO's July 1946 denial of service connection for 
hernia strain and, consequently, that decision by the agency 
of original jurisdiction (AOJ) became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  In September 2002 and thereafter, the 
veteran submitted additional evidence in an attempt to reopen 
his claim.  The RO found that the additional evidence was not 
new and material, and the current appeal on that issue 
ensued.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).
  
FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to reopen 
and substantiate his claim for service connection for hernia 
strain, explained to him who was responsible for submitting 
such evidence, and obtained and fully developed all other 
evidence necessary for an equitable disposition of the claims 
decided herein.

2.  Additional evidence received since a prior final 
disallowance by the RO of service connection for hernia 
strain in July 1946 does not raise a reasonable possibility 
of substantiating the claim as the new evidence establishes 
that the hernia was repaired in 1997 and is completely 
resolved.

3.  Hearing loss was not present in service or manifested 
within one year of the veteran's separation from service.

4.  There is no competent medical evidence of record linking 
the veteran's current bilateral sensorineural hearing loss to 
any incident of his active military service.

5.  The veteran's scrotum problem has completely resolved 
following surgery in 2001; no current disability of the 
scrotum is shown.


CONCLUSIONS OF LAW

1.  A rating decision in July 1946, which denied entitlement 
to service connection for hernia strain, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence added to the record since July 1946 is not new 
and material, and the veteran's claim for service connection 
for hernia strain is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a)  (2005).

4.  A disability of the scrotum not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) which is necessary 
to substantiate the claim; (2) which VA will seek to provide; 
(3) which the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession which pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

VCAA notice letters furnished by the RO to the appellant in 
October 2002 and May 2005 informed him of the evidence needed 
to reopen and substantiate his service connection claims, of 
the evidence which VA had obtained and would attempt to 
obtain, and of the evidence which he was expected to obtain 
and submit in support of his claims.  The RO's May 2005 
letter advised the appellant that it was his responsibility 
to support his claims with appropriate evidence and to make 
sure that VA received any relevant records not in the 
possession of a federal department or agency.  The RO's May 
2005 letter also notified the veteran to submit any evidence 
in his possession which pertained to his claims.  The RO's 
VCAA notice letters furnished to the veteran thus contained 
the four elements of notice discussed by the Court in 
Pelegrini and thereby fulfilled VA's duty to notify pursuant 
to the VCAA and its implementing regulations.  The Board 
finds that the timing of the VCAA notice letters in this case 
was not in any way prejudicial to the appellant because he 
and his representative have had ample opportunity to present 
evidence and argument in support of the veteran's appeal.  
See Mayfield, supra.  
    
VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and post-service VA and private 
medical treatment records which he identified.  In addition, 
VA afforded the veteran a VA medical examination and opinion 
and, also, a VA audiological examination and opinion to 
diagnose his current disabilities and to determine the likely 
etiology and time of onset of any current claimed disability.  
In August 1951 a communication was received from the service 
department which reflects that the veteran was examined for 
service in October 1950 and found to be physically 
unqualified for extended active duty.  In a statement dated 
in June 2005, the veteran reported that when he was examined 
in October 1950, it was noted that he could not walk more 
than two blocks because of left groin pain.  Inasmuch as the 
record reflects that the hernia has been repaired and is 
completely resolved, the Board finds that additional 
development to attempt to obtain a copy of the October 1950 
examination would serve no useful purpose.  The veteran and 
his representative have not identified any additional 
existing evidence which might be relevant to the claims on 
appeal.  In fact, in a statement received in June 2005, the 
veteran stated that he had no more evidence to submit.  
Therefore, the Board finds that further assistance is not 
required and the case is ready for appellate review.

I.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

Organic diseases of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an AOJ, the claim may not thereafter 
be reopened and allowed and a claim based the same factual 
basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

"New evidence" means existing evidence not previously 
submitted to agency decision makers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

A layman is not qualified to offer an opinion on a 
question of medical diagnosis or on a question of medical 
causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

II. Factual Background and Analysis

Reopening Claim for Service Connection for Hernia Strain 

The evidence of record at the time of the RO's July 1946 
decision included a statement by the veteran on his original 
claim form that he had sustained a hernia strain in service 
in January 1945 which was treated at a service department 
field hospital and his service medical records.  The service 
medical records were entirely negative for findings or a 
diagnosis of a hernia of any type.  The claim was denied on 
the basis that the claimed hernia strain was not shown by the 
evidence of record.

Evidence added to the record since the July 1946 decision 
includes a report of a medical examination of the veteran in 
October 1949 for separation from his second period of active 
service which found no hernia and diagnosed no medical 
defects.

The additional evidence includes written statements by the 
veteran in which he reports that he sustained a "hernia 
strain" in service in January 1945 which was evaluated by a 
service department physician who told him that such hernia 
strain would eventually have to be corrected by surgery.  

The additional evidence also shows that in January 1997 the 
veteran underwent a surgical procedure at a private hospital 
to repair a left inguinal hernia.  At a VA examination in May 
2004, the examiner evaluated the veteran for a post-operative 
history of a hernia and reported that no hernia was found on 
clinical examination.  The examiner stated that the hernia 
had completely resolved.  There is no other medical evidence 
of record showing that the veteran has a current inguinal 
hernia or any other type of hernia or any disabling residuals 
of the left inguinal hernia which was surgically repaired in 
January 1997.  As a layman, the veteran is not qualified to 
render a diagnosis of hernia or of hernia residuals in his 
own case.  See Espiritu, supra.  

As noted above, the veteran's claim was denied in July 1946 
on the basis that the claimed hernia strain was not shown by 
the evidence of record.  Because there is no competent 
medical evidence of a current diagnosis of hernia or of 
hernia strain or of disabling residuals of a post-operative 
left inguinal hernia, the new evidence does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the new evidence is not new and material as contemplated by 
38 C.F.R. § 3.156(a) and the claim is not reopened.

Bilateral Hearing Loss

In several written statements of record, the veteran has 
alleged that in 1944 on an island in the Pacific Theater of 
World War II, he was present in an area where there was a 
very loud explosion when a bulldozer hit a bomb.  The veteran 
has attributed a loss of auditory acuity diagnosed many years 
after his separation from service to acoustic trauma which he 
claims to have suffered from the explosion which he has 
described.

The veteran's service medical records contain a report of a 
medical examination in October 1949 for separation from his 
second period of active service showing that the veteran's 
hearing to the spoken and whispered voice at 15 feet was 
15/15 in both ears.

The record in this case contains no medical or audiological 
evidence concerning the veteran's auditory acuity during the 
year following his separation from his second period of 
active service in October 1949 and there is thus no competent 
evidence that the veteran had any hearing loss in either ear 
during that period of time.

In September 2002, the veteran was seen by a VA physician who 
is an ear, nose, and throat specialist.  That VA physician 
noted that an audiogram in July 2002 
had shown that the veteran had bilateral high-frequency 
sensorineural hearing loss.  After a clinical interview and 
examination of the veteran, the impression reported by the VA 
ear, nose, and throat specialist was that the veteran's 
hearing impairment was noise-induced.

In May 2004, the veteran was afforded a VA audiological 
examination.  After testing, the examining audiologist 
diagnosed the veteran with bilateral sensorineural hearing 
loss.  At the May 2004 examination, the veteran told the VA 
audiologist that he had had post-service exposure to noise in 
his job as a bus mechanic for a municipal transit agency and 
that he first noticed that he had hearing loss when he was an 
airplane passenger in 1999.  (The Board notes that, in his 
statement received in January 2003, the veteran said that he 
had worked for the transit system of a county government for 
almost 40 years and during such employment, which involved 
working with radio-telephone, he realized that his hearing 
"was messed up".)

The VA audiologist who evaluated the veteran's hearing status 
in May 2004 stated an opinion that, based on the veteran's 
history and the results of audiological testing, he could not 
relate the veteran's currently diagnosed bilateral 
sensorineural hearing loss to noise exposure during active 
military service and that it was his opinion that the likely 
cause of the veteran's current bilateral hearing loss 
disability was his reported post-service occupational noise 
exposure.  There is no opinion of record by a physician or by 
another audiologist contrary to the opinion of the VA 
audiologist who performed the May 2004 examination.

There is no competent medical evidence of record or any other 
credible evidence linking the veteran's current bilateral 
hearing loss to any incident of his active military service, 
to include exposure to loud noise.  As the veteran is a 
layman, his stated belief that his current bilateral hearing 
loss is etiologically related to exposure to the loud noise 
of an explosion in service in 1944 is lacking in probative 
value.  See Espiritu, supra.  There is thus no probative 
evidence whatsoever in support of the veteran's claim for 
service connection for bilateral hearing loss, so entitlement 
to that benefit is not established.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a)  
(2005).        

Disability of Scrotum

In several written statements of record, the veteran has 
alleged that, in service in January 1945 on Guadalcanal, he 
sustained an injury to his scrotum and that this problem 
ultimately required surgical intervention.  The veteran's 
service medical records are entirely negative for any 
complaint, finding, or diagnosis of an abnormality or 
disorder of his scrotum.  Records of a private hospital show 
that, in June 2001, many years after his separation from 
active service, the veteran underwent a surgical fixation of 
his left testicle to the inner wall of his scrotum.  At the 
VA examination in May 2004, the examiner who evaluated the 
veteran found on clinical examination that any scrotal 
problems which the veteran had had in the past were 
completely resolved since the surgical treatment which he had 
received in 2001.  There is no other medical evidence of 
record showing that the veteran has a current disability of 
his scrotum or of his testicles.  As a layman, the veteran is 
not qualified to render a diagnosis of disability of the 
scrotum or testicles in his own case.  See Espiritu, supra.  

Because there is no competent medical evidence of a diagnosis 
of a current disability of the veteran's scrotum, the veteran 
is not entitled to service connection for a claimed 
disability of the scrotum, and entitlement to that benefit is 
not established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005); Rabideau, supra.

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

New and material not having been received to reopen a claim 
of entitlement to service connection for hernia strain, the 
appeal on that issue is denied.

Entitlement to service connection for bilateral hearing loss, 
claimed as ear problems, is denied.

Entitlement to service connection for a disability of the 
scrotum is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


